DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/16/2022 has been entered.
 Response to Amendment
The Amendment filed on 1/16/2022 has been entered. Claims 13, 20-21, 23-30, 33, 36-39, 43-47, and 50 remain pending in the application. Claim 52 is new. Claim 27 has been withdrawn from further consideration as detailed in the Non-final Office Action mailed 10/18/2019.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 9/24/2021.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 9/24/2021.
Claim Objections
Claim 1, line 8; claim 23, line 1-2; claim 24, line 1-2; claim 25, line 1-2; claim 26, line 1-2; and claim 46, line 1-2 are objected to because of the following informalities:   
Claim 1, claim 23, claim 24, claim 25, claim 26 and claim 46 recite “the aspiration lumen and infusion lumen”. Examiner suggests replacing “the aspiration lumen and infusion lumen” 
Claim 33, line 2 objected to because of the following informalities:   
Line 2 recites “formed from material”. Examiner suggests replacing “formed from material” with “formed from a material” to put the claim limitation in clearer form. 
Claim 38, line 2 objected to because of the following informalities:   
Line 2 recites “the scalp of the subject”. Examiner suggests replacing “the scalp of the subject” with “a scalp of the subject” as antecedent basis has not been provided for “the scalp”. 
Claim 39, line 2 objected to because of the following informalities:   
Line 2 recites “the skull of the subject”. Examiner suggests replacing “the skull of the subject” with “a skull of the subject” as antecedent basis has not been provided for “the skull”. 
Claim 44, line 2 objected to because of the following informalities:   
Line 2 recites “the torso of the subject”. Examiner suggests replacing “the torso of the subject” with “a torso of the subject” as antecedent basis has not been provided for “the torso”. 
Claim 45, line 2 objected to because of the following informalities:   
Line 2 recites “the abdomen of the subject”. Examiner suggests replacing “the abdomen of the subject” with “an abdomen of the subject” as antecedent basis has not been provided for “the abdomen”. 
Claim 46, line 2 objected to because of the following informalities:   
Line 2 recites “the spinal canal”. Examiner suggests replacing “the spinal canal” with “a spinal canal of the subject” as antecedent basis has not been provided for “the spinal canal”. 
Claim 47, line 2 objected to because of the following informalities:   
Line 2 recites “the subject’s brain or spinal cord”. Examiner suggests replacing “the subject’s brain or spinal cord” with “a brain or a spinal cord of the subject” as antecedent basis has not been provided for “the subject’s brain or spinal cord”. 
Claim 50, line 1-2 are objected to because of the following informalities:   
Line 1-2 recites “the aspiration opening and infusion opening”. Examiner suggests replacing “the aspiration opening and infusion opening” with “the aspiration opening and the infusion opening” to clearly refer back to the infusion opening in which antecedent basis has already been provided for.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 is currently dependent on claim 18 which is a canceled claim. Therefore claim 36 does not further limit claim 18 as claim 18 is canceled. Examiner suggests amending claim 36 to be dependent on claim 13. For examination purposes claim 36 is construed as being dependent on claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 23-24, 28, 33, 38-39, 43-44, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) further in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) further in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241).

Geiger discloses a method of aspirating and infusing into a subject's cerebrospinal fluid (paragraph [0016]-[0018]: wherein fluid is injected into the cerebrospinal fluid via a first chamber and first lumen and cerebrospinal fluid is removed through the second chamber and second lumen), comprising: 
an implanted container (figure 2, item 204), 
wherein the container is coupled to a catheter (figure 2, item 202; paragraph [0016]), 
[AltContent: textbox (Barrier)][AltContent: arrow][AltContent: textbox (Sampling port)][AltContent: arrow][AltContent: textbox (Aspiration lumen)][AltContent: arrow][AltContent: textbox (Infusion pathway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Infusion lumen)][AltContent: arrow][AltContent: textbox (Lateral Ventricle)][AltContent: textbox (202)][AltContent: textbox (204)][AltContent: textbox (Enlarged view of figure 2)]
    PNG
    media_image1.png
    583
    664
    media_image1.png
    Greyscale

wherein the catheter comprises an aspiration lumen (see enlarged view of figure 2 above), an aspiration opening (see enlarged view of figure 2 above wherein an opening is present at the distal end 
wherein the aspiration lumen and infusion lumen are fluidically isolated from one another (see figure 2 and paragraph [0016]), 
wherein the container comprises a sampling port (see enlarged view of figure 2 above) in communication with the aspiration lumen (see enlarged view of figure 2 above), an infusion pathway (see enlarged view of figure 2 above) in communication with the infusion lumen (see enlarged view of figure 2 above), and a barrier (see enlarged view of figure 2 above).
aspirating a first fluid from the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the sampling port (paragraph [0018]); 
infusing a second fluid into the subject's cerebrospinal fluid through the infusion pathway, the infusion lumen and the infusion opening (paragraph [0017]).
Geiger fails to disclose penetrating an upper portion of an implanted container of a device using a needle, a barrier configured and arranged to allow access of the needle to the sampling port to place the needle in communication with the aspiration lumen and configured and arranged to prevent the needle from penetrating into the infusion pathway; aspirating a first fluid from the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the sampling port using the needle, and inhibiting penetration of the needle into the infusion pathway through the use of the barrier. 
John teaches penetrating an upper portion of an implanted container (item 130; paragraph [0025] which supports item 130 can be located internally) of a device using a needle (paragraph [0026], and aspirating a first fluid (CSF) from the subject's cerebrospinal fluid through the aspiration opening, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reservoir 204 of Geiger to be self-sealing as taught by paragraph [0026] of John and to include penetrating an upper portion of the implanted container of Geiger using a needle, and aspirating a first fluid from the subject's cerebrospinal fluid through the aspiration opening, the aspiration lumen, and the sampling port using the needle, as taught by John, for the purpose of enabling sampling and testing of fluid (paragraph [0026] of John) and further as evidence by Delgado who supports that withdrawing fluid from a sampling port (item 24) implanted beneath the scalp (similar location of the sampling port of Geiger) using a needle is possible (see figure 1 and column 3, line 32-40 of Delgado).
Geiger in view of John as evidence by Delgado fails to disclose a barrier configured and arranged to allow access of the needle to the sampling port to place the needle in communication with the aspiration lumen and configured and arranged to prevent the needle from penetrating into the infusion pathway; and inhibiting penetration of the needle into the infusion pathway through the use of the barrier.
Moden teaches a barrier (figure 8, item 76; column 7, line 3-11) configured and arranged to allow access of the needle to a port (figure 8, item 78; column 7, line 24-28) to place the needle in communication with a lumen (figure 8, item 62; column 7, line 11-16) and configured and arranged to prevent the needle from penetrating into an infusion pathway (figure 8, item 80; column 7, line 3-11; Examiner notes “configured and arranged to allow access of the needle to a port” and “configured and arranged to prevent the needle from penetrating into an infusion pathway” are intended use limitations. Due to the structure of the barrier as disclosed in column 7, line 3-11 the barrier is fully capable of achieving the intended function) and inhibiting penetration of the needle into the infusion pathway 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the barrier of Geiger in view of John as evidence by Delgado to be an impenetrable material, as taught by Moden as evidence by Bark, which therefore results in a barrier configured and arranged to allow access of the needle to the sampling port to place the needle in communication with the aspiration lumen and configured and arranged to prevent the needle from penetrating into the infusion pathway; and inhibiting penetration of the needle into the infusion pathway through the use of the barrier for the purpose of utilizing a secure barrier that is impenetrable to separate the container (column 7, line 3-11 of Moden). 
In regard to claim 23,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein the aspiration lumen and infusion lumen are parallel and adjacent to each other until they reach the container or alternatively for at least a portion of a length of the device (see figure 2 of Geiger).
In regard to claim 24,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 23, wherein the aspiration lumen and infusion lumen are integrated together and provide for side-by-side flow (see figure 2 of Geiger).
In regard to claim 28,

A first embodiment of Geiger fails to disclose wherein the aspiration lumen and the infusion lumen comprise two different lumens positioned adjacent and coupled to one another.
A second embodiment of Geiger teaches wherein the aspiration lumen and the infusion lumen comprise two different lumens positioned adjacent and coupled to one another (paragraph [0016]: wherein two single lumens may be utilized instead of the dual lumen catheter; Examiner notes the lumens would be coupled to one another at least through their connection to the container).
Further, Geiger teaches that a dual lumen or two single lumen catheters could all be used to achieve the same result (paragraph [0016]) and thus a dual lumen or two single lumen catheters were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute two single lumen catheters in place of the dual lumen catheter of Geiger since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 33,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein at least a portion of the container is formed from material that is penetrable by the needle and substantially reseals after extraction of the needle (paragraph [0026] of John).
In regard to claim 38,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein the container is located beneath the scalp of the subject (paragraph [0016] of Geiger).
In regard to claim 39,

In regard to claim 43,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
A first embodiment of Geiger fails to disclose wherein the infusion lumen is fluidically connected to a pump positioned externally or internally relative to the subject, wherein the infusing is performed by the pump.
A second embodiment of Geiger teaches wherein the infusion lumen (figure 3, item 302) is fluidically connected to a pump (figure 3, item 308) positioned externally or internally relative to the subject (see figure 3; paragraph [0023]), wherein the infusing is performed by the pump (paragraph [0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion lumen of the first embodiment of Geiger to include wherein the infusion lumen is fluidically connected to a pump positioned externally or internally relative to the subject, wherein the infusing is performed by the pump, as taught by the second embodiment of Geiger, for the purpose of controllably delivering a fluid (paragraph [0023] of Geiger).
In regard to claim 44,
The first embodiment of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of the second embodiment of Geiger teaches the method of claim 43, wherein the pump is located in the torso of the subject (See figure 3 of Geiger, and analysis of claim 43 above).
In regard to claim 47,
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Laske (U.S. patent no 5720720). 
In regard to claim 20,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13. 
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose further comprising inhibiting opening of at least one of the aspiration opening and the infusion opening except when pressure is applied to at least one of the aspiration opening and the infusion opening.
Laske teaches a method of infusing (column 1, line 9-13) and inhibiting opening of at least one of an infusion opening (figure 14, item 10) except when pressure is applied to at least one infusion opening (column 19, line 40-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion opening of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include inhibiting opening of at least one of an infusion opening except when pressure is applied to at least one infusion opening, as taught by Laske, therefore resulting in further comprising inhibiting opening of at least one of the aspiration . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Laske (U.S. patent no 5720720) further in view of Gentsler (U.S. PG publication 20040002677). 
In regard to claim 21,
Geiger in view of John in view of DiMauro teaches the method of claim 13. 
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose further comprising inhibiting opening of at least one of the aspiration opening and the infusion opening except when pressure is applied to the at least one opening of the aspiration opening and the infusion opening in a first direction, wherein opening of the at least one of the aspiration opening and the infusion opening is inhibited when pressure is applied in a second direction.
Laske teaches a method of infusing (column 1, line 9-13) and inhibiting opening of at least one of an infusion opening (figure 14, item 10) except when pressure is applied to the at least one infusion opening in a first direction (column 19, line 40-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion opening of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include inhibiting opening of at least one of an infusion opening except when pressure is applied to the at least one infusion opening in a first direction, as taught by Laske, therefore resulting in further comprising inhibiting opening of at least one of the aspiration opening and the infusion opening except when pressure is applied to the at least one 
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of Laske fails to disclose wherein opening of the at least one of the aspiration opening and the infusion opening is inhibited when pressure is applied in a second direction.
Gentsler teaches wherein opening of the at least one of the infusion opening (figure 4, item 58) is inhibited when pressure is applied in a second direction (paragraph [0093]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the opening of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of Laske, as taught by Gentsler, which results in wherein opening of the at least one of the infusion opening is inhibited when pressure is applied in a second direction for the purpose of maximizing control of drug delivery (paragraph [0093] of Gentsler). 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Elias (U.S. PG publication 20150238685).
In regard to claim 25,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 24.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark is silent as to wherein the aspiration lumen and infusion lumen are circular in cross-section.

Further, Elias teaches that a circular lumen and any other desired shaped lumen could all be used to achieve the same result (paragraph [0047]) and thus a circular lumen and any other desired shaped lumen were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a circular lumen in place of the lumens of Geiger since it has been held that substituting parts of an invention involves only routine skill in the art. 
In regard to claim 26,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of Elias teaches the method of claim 25, wherein the aspiration lumen and infusion lumen are each individually circular in cross-section (see analysis of claim 25 above wherein each lumen as modified is individually circular in cross-section; see paragraph [0016] of Geiger which further supports a dual or two single lumen catheters may be equivalently utilized).
Claims 29, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of DiMauro (U.S. PG publication 20100286585) as evidence by Zawacki (U.S. PG publication 20080039774).
In regard to claim 29,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the aspiration lumen and the infusion lumen are different lengths and have different 
DiMauro teaches wherein the aspiration lumen (figure 1B, item 46; paragraph [0032]) and the infusion lumen (figure 1B, item 48; paragraph [0032]; Examiner notes DiMauro supports that the lumens 46 and 48 can be formed in a single catheter) are different lengths (see figure 1B) and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another (see figure 1B; paragraph [0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the aspiration lumen and the infusion lumen are different lengths and have different tip locations when positioned, during use, in the subject's cerebrospinal fluid such that a distal end of the aspiration lumen and a distal end of the infusion lumen are positioned a distance away from one another, as taught by DiMauro, for the purpose of minimizing co-mingling of aspirated and infused fluid as evidence by Zawacki (see paragraph [0003] of Zawacki which supports it is beneficial to have an aspiration lumen shorter than an infusion lumen to minimize co-mingling of aspirated and infused fluid). 
In regard to claim 50,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the aspiration opening and the infusion opening are separated by a distance from 5 mm to 1 cm.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the aspiration opening and the infusion opening are separated by a distance, as taught by DiMauro, for the purpose of minimizing co-mingling of aspirated and infused fluid as evidence by Zawacki (see paragraph [0003] of Zawacki which supports it is beneficial to have an aspiration lumen shorter than an infusion lumen to minimize co-mingling of aspirated and infused fluid). 
It would have been an obvious matter of design choice to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of DiMauro as evidence by Zawacki to include wherein the aspiration opening and the infusion opening are separated by a distance from 5 mm to 1 cm since applicant has not disclosed that having that specific distance of separation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the specific distance of separation, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
In regard to claim 52,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.

DiMauro teaches wherein the aspiration opening (distal opening of figure 1B, item 46; paragraph [0032]) and the infusion opening (distal opening of figure 1B, item 48; paragraph [0032]; Examiner notes DiMauro supports that the lumens 46 and 48 can be formed in a single catheter) are separated by a distance along a length of the catheter (see figure 1B; paragraph [0032]), wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid, and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid (see paragraph [0032]: Typically, proximal end 51 of first catheter 42 is placed in a first sub-dural location to withdraw cerebrospinal fluid and proximal end 53 is placed in a second sub-dural location, which can be the same or different space, tissue or region of the brain, to return exposed cerebrospinal fluid directly to the brain).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the aspiration opening and the infusion opening are separated by a distance along a length of the catheter, wherein the aspiration opening is positioned in a first portion of the subject's cerebrospinal fluid, and wherein the infusion opening is positioned in a second portion of the subject's cerebrospinal fluid, as taught by DiMauro, for the purpose of minimizing co-mingling of aspirated and infused fluid as evidence by Zawacki (see paragraph [0003] of Zawacki which supports it is beneficial to have an aspiration lumen shorter than an infusion lumen to minimize co-mingling of aspirated and infused fluid). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of East (U.S. PG publication 20150297874).
In regard to claim 30,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13, wherein a distal end of the aspiration lumen comprises the aspiration opening and a distal end of the infusion lumen comprises the infusion opening (see figure 2 of Geiger).
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein the aspiration opening and the infusion opening are directed in substantially opposing directions to inhibit cross contamination of fluids.
Examiner notes paragraph [0068] of Applicant’s disclosure defines substantially opposing directions as at least orthogonally relative to one another.
East teaches an infusion lumen and aspiration lumen (paragraph [0162]: wherein one or more lumens can be dedicated for drug delivery to the ventricle 110 while one or more other lumens can be dedicated for fluid drainage from the ventricle), wherein a distal end of the aspiration lumen (Examiner is construing the entire portion shown in figure 3 of first tip 116 as a distal end of the aspiration lumen) comprises the aspiration opening (opening 118 on first tip 116 that is at a terminal distal end as disclosed in paragraph [0147]) and a distal end of the infusion lumen (Examiner is construing the entire portion shown in figure 3 of second tip 116 as a distal end of the infusion lumen) comprises the infusion opening  (opening 118 on second tip 116 that is formed in the sidewall), wherein the aspiration opening (opening 118 on first tip 116 that is at a terminal distal end as disclosed in paragraph [0147]) and the infusion opening (opening 118 on second tip 116 that is formed in the sidewall) are directed in a substantially opposing directions to inhibit cross contamination of fluids (paragraph [0147]: wherein 
Further, East teaches that any of a variety of configurations of openings including a helical pattern through the sidewalls, alternatively, or in addition, some or all of the fluid openings can be arranged in a linear pattern, in a circular pattern, and/or as open terminal distal ends of the first and second tips could all be used to achieve the same result (paragraph [0147]) and thus any of a variety of configurations of openings including a helical pattern through the sidewalls, alternatively, or in addition, some or all of the fluid openings can be arranged in a linear pattern, in a circular pattern, and/or as open terminal distal ends of the first and second tips were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an opening in the terminal distal end and an opening in the sidewall at the distal end in place of the arrangement of openings in Geiger since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Jho (U.S. PG publication 20110275930).
In regard to claim 36,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 18 (see 112 rejection above where claim 36 is being construed as being dependent on claim 13).

Jho teaches wherein the container (figure 3A, item 12) comprises a marker (figure 3a, item 40) to indicate a position of the barrier and/or the center of the container to target aspiration (see figure 8: wherein the center of the container is indicated by the marker; paragraph [0042]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein the container comprises a marker to indicate a position of the barrier and/or the center of the container to target aspiration, as taught by Jho, for the purpose of conveniently accessing the access port with a needle (paragraph [0042] of Jho).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Dextradeur (U.S. PG publication 20130253266).
In regard to claim 37,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13. 
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein at least a portion of the device is formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify portions of the device of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark to include wherein at least a portion of the device is formed from and/or coated in biocompatible materials which inhibit cell adhesion and/or comprises an antimicrobial, as taught by Dextradeur, for the purpose of protecting against unwanted bacteria/organisms (paragraph [0031] of Dextradeur).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Haase (U.S. patent no 6293922).
In regard to claim 45,
The first embodiment of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of the second embodiment of Geiger teaches the method of claim 43.
The first embodiment of Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark in view of the second embodiment of Geiger fails to disclose wherein the pump is located in the abdomen of the subject.
Haase teaches wherein the pump (figure 2, item 10; Examiner notes the pump is used to infuse fluid into the brain; column 2, line 64-column 3, line 11; see figure 1) is located in the abdomen of the subject (column 2, line 64-column 3, line 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the pump of the first embodiment 
Further, Haase teaches that a pump in torso (see figure 2) and a pump in the abdomen (column 2, line 64-column 3, line 11) could all be used to achieve the same result (column 2, line 64-column 3, line 11) and thus a pump in the torso and a pump in the abdomen were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a pump in the abdomen in place of a pump in the torso since it has been held that substituting parts of an invention involves only routine skill in the art.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger (U.S. PG publication 20090131857) in view of John (U.S. PG publication 20050070458) as evidence by Delgado (U.S. patent no 3640269) in view of Moden (U.S. patent no 4767410) as evidence by Bark (U.S. Patent no 4904241) further in view of Hildebrand (U.S. PG publication 20050004219).
In regard to claim 46,
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark teaches the method of claim 13.
Geiger in view of John as evidence by Delgado in view of Moden as evidence by Bark fails to disclose wherein at least a portion of the aspiration lumen and infusion lumen are located in the spinal canal.
Hildebrand teaches that positioning a catheter in the spinal canal to deliver fluid to the cerebrospinal fluid and positioning the catheter in a ventricle of the brain to deliver fluid to the cerebrospinal fluid could all be used to achieve the same result (paragraph [0054]) and thus positioning a catheter in the spinal canal to deliver fluid to the cerebrospinal fluid and positioning the catheter in a 
Response to Arguments
Applicant’s arguments with respect to claim 13, 20-21, 23-26, 28-30, 33, 36-39, 43-47, 50 and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783